Citation Nr: 1525979	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant has legal entitlement to the Department of Veterans Affairs (VA) death benefits.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from January 1931 to March 1933, and from April 1933 to February 1934.  The Veteran died in November 1996.  The appellant is the adult daughter of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA Regional Office (RO) in Washington, DC, that denied service connection for the cause of the Veteran's death, and an October 2009 decision of the VA Regional Office (RO) in Baltimore, Maryland, that determined that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits.  Jurisdiction over this claim is currently with the RO in Philadelphia, Pennsylvania.

In March 2014 and September 2014, the Board remanded to the Agency of Original Jurisdiction (AOJ) the issues it characterized as entitlement to service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim for VA burial benefits.  The March 2014 Remand was for additional VCAA notice and to obtain treatment (medical) records.  The September 2014 Remand was for more treatment records.  As discussed in detail below, because these issues turn on undisputed facts that render the appellant ineligible for the benefits, and are the subject of prior final Board decisions, the Board finds that such notice and development actions in the Remands was not necessary to a decision as to either issue on appeal.  Accordingly, the Board has recharacterized the issues on appeal as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The appellant was born in September 1937 and was 65 years old when she applied for VA death benefits in October 2002.

2.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.

3.  A December 2003 Board decision denied entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302 as a matter of law, finding that the appellant's application for VA burial benefits was not timely filed with VA; this decision is final as it was affirmed by the U.S. Court of Appeals for Veterans Claims (Court).

4.  An unappealed, final August 2007 Board decision denied entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307 as a matter of law, finding that, at the time of the Veteran's death, he was not service connected for any disability.

5.  Evidence received since the December 2003 Board decision does not address the ground of the prior final legal denial of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302, namely, a timely filed application for VA burial benefits, so does not raise a reasonable possibility of substantiating a claim for entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.

6.  Evidence received since the August 2007 Board decision does not address the ground of the prior final legal denial of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307, namely, that the Veteran had a service-connected for a disability at the time of death, so does not raise a reasonable possibility of substantiating a claim for entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307. 

7.  In March 2014, the Board remanded claims of service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim of entitlement to VA burial benefits for additional VCAA notice and to request hospital treatment records; the requested hospital records do not pertain to the legal basis of prior final denial of either claim. 

8.  In September 2014, the Board remanded claims of service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim of entitlement to VA burial benefits to again request hospital treatment records; the requested hospital records do not pertain to the legal basis of prior final denial of either claim. 


CONCLUSIONS OF LAW

1.  As a matter of law, the appellant is not entitled to recognition as the "child" of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.57, 3.356 (2014).  

2.  The December 2003 Board decision legal denial of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302 for untimely filing of claim became final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

3.  The August 2007 Board decision legal denial of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307 on the basis of no service-connected disabilities was final when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

4.  New and material evidence has not been received to reopen the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

6.  New and material evidence has not been received to reopen the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The March 2014 and September 2014 Board remand orders to develop for hospital treatment records that do not pertain to the legal basis of prior final denial of either claim constituted unnecessary development that provides no reasonable possibility of substantiating either claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d)(1),(3) (2014); VAOPGCPREC 5-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As to the issue of whether the appellant has legal entitlement to VA death benefits, there is no debate as to the relevant facts; rather, the issue turns on an application of the law to those facts.  Whether the appellant in this appeal is entitled to VA death benefits is a question of law; therefore, VA's duties under VCAA do not apply to this claim.  

Likewise, on the issue of reopening a claim for burial benefits, the issue turns on the question of timeliness of filing an application for benefits.  There is no debate as to the facts regarding when a burial benefits claim was filed; rather, the issue turns on an application of the law to those facts.  Whether the appellant in this appeal is entitled to burial benefits is a question of law; therefore, VA's duties under VCAA do not apply to this claim.  

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive, such that there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d)(1),(3) (2014) (VA "will refrain from or discontinue providing" assistance or evidence where a claimant lacks legal eligibility for the benefit sought or the claim is for a benefit to which the claimant is not entitled as a matter of law); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the Court has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a March 2014 letter provided notice of the elements of new and material evidence and the reasons for the prior denials for entitlement to VA burial benefits under the provisions of 38 U.S.C.A. §§ 2302 and 2307.  

VA satisfied its duty to assist the appellant in the development of the claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, even requesting hospital records that were not relevant to reopening of either claim.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  A VA opinion in conjunction with the attempt to reopen entitlement to VA burial benefits under the provisions of 38 U.S.C.A. §§ 2302 and 2307 has not been obtained.  As will be discussed, new and material evidence has not been received to reopen a claim for VA burial benefits under the provisions of 38 U.S.C.A. §§ 2302 and 2307, so VA has no duty to provide a VA medical opinion for that claim.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Moreover, as the basis of denial of each claim is lack of legal eligibility for the benefit sought, or legal preclusion of the claim based on untimely filing, no assistance is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(1),(3) (VA "will refrain from or discontinue providing" assistance or evidence where a claimant lacks legal eligibility for the benefit sought or the claim is for a benefit to which the claimant is not entitled as a matter of law). 

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these appeals.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the issues adjudicated herein.

With regard to the duty to assist, in March 2014, the Board remanded claims of service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim of entitlement to VA burial benefits for additional VCAA notice and to request hospital treatment records.  In September 2014, the Board again remanded claims of service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim of entitlement to VA burial benefits to again request hospital treatment records.  

The requested hospital records do not pertain to the legal basis of prior final denial of either claim.  The Board Remand orders issued in March 2014 and September 2014 were based on the inaccurate premise that the appellant is somehow eligible for VA death benefit purposes; however, the appellant is not a "child" of the Veteran, and is not otherwise an eligible claimant for the benefits sought, did not file a timely claim for VA burial benefits, and the Veteran was not service connected for any disability.  The March 2014 and September 2014 Board remand orders to develop for hospital treatment records that do not pertain to the legal basis of prior final denial of either claim constituted unnecessary development that provides no reasonable possibility of substantiating either claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d)(1),(3); VAOPGCPREC 5-2004.  For these reasons, the appellant is not entitled to VA death benefits as a matter of law; therefore, any remands for development for evidence such as records of hospitalization of which there is no reasonable possibility could substantiate either claim are unnecessary.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Legal Entitlement to VA Death Benefits

The appellant seeks death benefits as the surviving child of the Veteran.  Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC or death benefits) to a veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b). 

For purposes of determining eligibility as a claimant under title 38, United States Code, a "child" is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The appellant's father (the Veteran), upon whose service the benefits at issue are sought, died in November 1996.  After review of the evidence of record, the Board finds that the undisputed evidence shows that the appellant is the Veteran's adult daughter, but is not the Veteran's "child" as defined for VA death benefits purposes.  In October 2002, the appellant filed a claim for VA death benefits.  On the application form, she indicated that she was born in September 1937.  Therefore, she was 65 years old when she applied for VA death benefits, and she exceeded the maximum allowable age for recognition as a child of a Veteran, regardless of her marital status or if she was pursuing a course of instruction.

The only other way of establishing "child of a Veteran" status for entitlement to VA death benefits under governing law is by establishing status as a "helpless child."  That is, a person shown to be incapable of self-support prior to the age of 18.  In the October 2002 claim, while the appellant indicated that she is "seriously disabled" due to breast cancer, the record does not show, nor does the appellant allege, that, prior to turning 18 years old, the appellant was permanently incapable of self-support by reason of either mental or physical defect.  

The Board acknowledges the appellant's contention that she is entitled to VA death benefits based on her father's military service and her status as a surviving child.  However, due to her age when she filed the application for death benefits and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  

Reopening VA Burial Benefits

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Important in this case and in general, Board decisions which are unappealed are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim, so raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge, supra, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a December 2003 decision, the Board denied entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302 as a matter of law on the basis that the appellant did not timely file an application for VA burial benefits.  The Veteran appealed the claim to the Court; in a December 2004 Order, the Court affirmed the Board's December 2003 decision as to the non-service-connected VA burial benefits claim (under the provisions of 38 U.S.C.A. § 2302) and remanded the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307 (service-connected VA burial benefits) for action consistent with the Order.  As such, the December 2003 Board decision denying entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302 became final.  38 U.S.C.A. § 7104.  

The evidence before the Board at the time of the December 2003 decision consisted of the appellant's application for VA burial benefits, dated in October 2001, approximately five years after the burial of the Veteran in November 1996.  Since the December 2003 Board decision, additional evidence has been received in the form of private and VA medical treatment records, internet articles, and the Veteran's statements.  The appellant has consistently argued that the Veteran should have been service connected for the conditions that caused his death.  Importantly, this evidence, while new, as it was not of record at the time of the December 2003 Board decision, is not material because it does not pertain to the basis for the prior denial (that the application for VA burial benefits was not timely filed), so there is no reasonable possibility of substantiating the claim for entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302.  The new evidence does not have any tendency to establish that the appellant filed a timely application for VA burial benefits under the provisions of 38 U.S.C.A. § 2302 (within two years after the burial of the Veteran), which was the basis of the prior final denial.  

For these reasons, the Board finds that new and material evidence to reopen entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2302 has not been received since the last final disallowance (Board decision) in December 2003.  The evidence of record since the December 2003 Board decision does not have any tendency to demonstrate that the appellant timely filed an application for VA burial benefits, and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In August 2007, the Board denied a claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).  From the face of the August 2007 Board decision, the bases for the denial of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307 were that the Veteran was not service-connected for any disability at the time of his death and VA burial benefits under the provisions of 38 U.S.C.A. § 2307 (service-connected VA burial benefits) is precluded as a matter of law.  The Board noted that, under 38 U.S.C.A. § 2307, in any case in which the veteran dies as a result of a service-connected disability or disabilities, the Secretary, upon the request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

Based on the above, in order to reopen the claim, the record must show the receipt, since the August 2007 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran had a service-connected disability and died as a result of that service-connected disability.  

In this case, since the August 2007 final disallowance, the appellant has submitted private and VA medical treatment records, internet articles, and lay statements regarding the claim to reopen entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  Although this evidence is new, as it was not of record at the time of the August 2007 Board decision, the evidence is not material.  None of this evidence pertains to the basis for the prior denial (that the Veteran did not have any service-connected disabilities at the time of death), so there is no reasonable possibility of substantiating the claim of entitlement to VA burial benefits under the provisions of 38 U.S.C.A. § 2307.  While the appellant has repeatedly and consistently contended that the Veteran should have been service connected for conditions that resulted in the cause of the Veteran's death, this evidence does not meet the threshold requirement under 38 U.S.C.A. § 2307 (service-connected VA burial benefits) of whether the Veteran had a service-connected disability at the 

time of his death.  Significantly, none of the submissions provided by the appellant 
since August 2007 are new or material.  38 C.F.R. § 3.156(a).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal to establish basic eligibility for VA death benefits as a surviving child of the Veteran, being without legal merit, is denied.

New and material evidence not having been received, the appeal to reopen the claim for VA burial benefits under the provisions of 38 U.S.C.A. §§ 2302 and 2307 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


